      Case 3:21-cv-01727-S Document 1 Filed 07/26/21                   Page 1 of 12 PageID 1


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


 REGINALD FLOYD,                                     §
                                                     §
                Plaintiff,                           §
                                                     §
 v.                                                  §        Civil Action: 3:21-cv-1727
                                                     §
 EXPERIAN INFORMATION                                §        With Jury Demand Endorsed
 SOLUTIONS, Inc., and                                §
 NATIONSTAR MORTGAGE LLC,                            §
                                                     §
                Defendants.                          §




                                          COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        Plaintiff, Reginald Floyd (“Plaintiff”), by and through counsel, for his Complaint against

Defendants, Experian Information Solutions, Inc. and Nationstar Mortgage LLC, jointly, severally,

and in solido, states as follows:

                                      I. INTRODUCTION

        1.     One of the Defendants is a consumer reporting agency (“CRA”) as defined by 15

U.S.C. § 1681a(f), and Defendant, Nationstar Mortgage LLC is a furnisher of consumer information.

All Defendants have violated 15 U.S.C. § 1681 et seq., known as the Fair Credit Reporting Act (the

“FCRA”). Plaintiff seeks to recover from Defendants actual, statutory, and punitive damages,

injunctive relief, legal fees, and expenses.



                                               Page 1 of 12
     Case 3:21-cv-01727-S Document 1 Filed 07/26/21                Page 2 of 12 PageID 2


                                         II. PARTIES

       2.       Plaintiff, Reginald Floyd, is a natural person residing in Cambria County,

Pennsylvania, is a “consumer,” as defined by the FCRA, 15 U.S.C. § 1681a(c), and is a victim of

repeated false credit reporting.

       Made Defendants herein are:

       3.       Upon information and belief, Defendant Experian Information Solutions, Inc., which

may also hereinafter be referred to as “Experian”, “Defendant,” “Defendants,” “CRA,” or “CRA

Defendant,” or “CRA Defendants,” is an Ohio corporation that does business in this judicial district

and may be served by delivering a summons to its headquarters, 475 Anton Blvd., Costa Mesa,

California 92626. Experian is a nationwide CRA as defined by 15 U.S.C. § 1681a(f). Experian

regularly engages in the business of assembling, evaluating, and disbursing information concerning

consumers for the purposes of furnishing “consumer reports” as defined by 15 U.S.C. § 1681a(f) to

third parties. Experian disburses such consumer reports to third parties of contract for monetary

compensation.

       4.       Upon information and belief, Defendant Nationstar Mortgage, LLC or Mr. Cooper,

which may also hereinafter be referred to as “Nationstar,” “Defendant,” “Defendants,” “Furnisher

Defendant,” or “Furnisher Defendants,” is a Delaware limited liability company that does

substantial business in this judicial district and may be served by delivering a summons to its Legal

Department at its headquarters, 8950 Cypress Waters Blvd., Coppell, Texas 75019. Nationstar is a

“person,” as defined by the FCRA, 15 U.S.C. § 1681a(b), and a furnisher of consumer credit

information to consumer reporting agencies.


                                            Page 2 of 12
      Case 3:21-cv-01727-S Document 1 Filed 07/26/21                  Page 3 of 12 PageID 3


        5.      As used herein, “consumer reporting agency,” or “CRA,” means any person which,

for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in

the practice of assembling or evaluating consumer credit information or other information on

consumers for the purpose of furnishing consumer reports (commonly referred to as “credit reports”)

to third parties, and which uses any means or facility of interstate commerce for the purpose of

preparing or furnishing consumer reports and is an entity in the business of collecting, maintaining

and disseminating information regarding the credit-worthiness of individuals. CRAs specifically

include, but are not limited to, Equifax, Experian, TransUnion, and Innovis.

                              III. JURISDICTION AND VENUE


        6.      Plaintiff respectfully asserts that this Honorable Court has jurisdiction in this case

arises under federal law. 28 U.S.C. § 1331, 1334, and 1367 and 15 U.S.C. § 1681(p). Plaintiff also

asserts actions under states' laws which may be brought within the supplemental jurisdiction of this

Court and Plaintiff respectfully requests that this Honorable Court exercise supplemental

jurisdiction over said claims. 28 U.S.C. § 1367.

        7.      Venue is proper in this District, because CRA Defendants and Nationstar transact

business in this District. Nationstar’s headquarters is located in this judicial district, a substantial

part of the conduct complained of occurred in this district, and various actions made basis of

Plaintiffs’ claims against Defendants occurred in the Northern District of Texas as further described.

28 U.S.C. § 1391.

       8. Venue is further proper in this District, because CRA Defendants entered into agreements

with Nationstar in this judicial district to receive credit reporting data concerning Plaintiff. Any and
                                              Page 3 of 12
     Case 3:21-cv-01727-S Document 1 Filed 07/26/21                 Page 4 of 12 PageID 4


all requests to investigate Plaintiffs’ dispute sent from the CRA Defendants as part of their

reinvestigation was submitted to Nationstar’s headquarters and investigated by the furnisher

Nationstar using Nationstar’s resources located at or closely connected to this judicial district.

Nationstar managed Plaintiffs’ mortgage from this judicial district including communicating amounts

owed and conducting numerous communications via phone and letter.


                               IV. FACTUAL ALLEGATIONS


        9.     In September 2014, Nationstar acquired Plaintiff’s mortgage loan for his property

located at 620 Oak Street, Johnstown, Cambria County, Pennsylvania 15902 and assigned loan

number xxxxx7893, hereinafter (“Nationstar mortgage account”).

        10.    Plaintiff still resides at this property and currently makes payments to his Nationstar

mortgage account. (See Exhibit “A”, Plaintiff’s Payment History).

        11.    On March 30, 2021, Plaintiff obtained a tri-merge credit report and noticed the

Experian credit report was not accurate as it reported the Date of Last Activity as 03/01/2019. (See

Exhibit “B”, Tri-merge Credit Report).

        12.    On or around April 2021, Plaintiff sent a direct dispute to Experian and requested

that the CRA Defendants investigate the reporting of the Nationstar mortgage account. Plaintiff

requested that under the FCRA, the CRA Defendant conduct a reasonable investigation and/or

remedy the inaccuracies on Plaintiff’s credit reports concerning the Nationstar mortgage account.

(See Exhibit “C”, Unsigned Dispute Letter to Experian).

        13.    Experian received Plaintiff’s dispute letter on May 11, 2021. (See Exhibit “D”,

Certified Mail Receipt and Proof of Delivery for Tracking No. 70203160000080222656).
                                            Page 4 of 12
     Case 3:21-cv-01727-S Document 1 Filed 07/26/21                  Page 5 of 12 PageID 5


       14.      Plaintiff obtained a letter from Nationstar stating that they responded to Experian on

06/03/2021 and that Experian would provide Plaintiff with a resolution. (See Exhibit “E”,

Nationstar’s Confirmation of Experian’s Inquiry).

       15.      Upon information and belief, Experian did not respond to Plaintiff’s dispute.

       16.      Therefore, on June 9, 2021, Plaintiff had to obtain a new tri-merge credit report and

noticed that Experian still reported the Date of Last Activity as 03/01/2019. Further, Experian did

not add any remarks regarding the item being in dispute. (See Exhibit “F”, June 9, 2021 Tri-merge

Credit Report).

       17.      Experian’s response, or lack thereof, failed to ensure maximum accuracy, was not

the result of a reasonable investigation into Plaintiff’s dispute, failed to remedy the inaccuracies

within the Nationstar tradeline and gave no explanation as to why the Nationstar tradeline reported

the wrong date of last activity.

       18.      Experian chose to “verify” false information from an unreliable source, failed to

correct the inaccurate information and continued to publish the inaccurate information regarding

Plaintiff’s Nationstar mortgage account.

       19.      Upon the Plaintiff’s request to Experian for verification and addition regarding the

Nationstar mortgage account, and in accordance with Experian’s standard procedures, Experian did

not evaluate or consider any of Plaintiff’s information, claims or evidence and did not make any

attempt to substantially or reasonably verify the Nationstar tradeline.

       20.      In the alternative, Experian failed to contact Nationstar, therefore, failed to perform

any investigation at all.

       21.      In the alternative to the allegation that Experian failed to contact Nationstar, it is

                                             Page 5 of 12
     Case 3:21-cv-01727-S Document 1 Filed 07/26/21                  Page 6 of 12 PageID 6


alleged that Experian did forward some notice of the dispute to Nationstar, and Nationstar failed to

conduct a lawful investigation.



                                  V. GROUNDS FOR RELIEF

                     COUNT I – EXPERIAN’S VIOLATION OF THE FCRA
                                   (15 U.S.C. § 1681e(b))


       22.     The Plaintiff realleges and incorporates all paragraphs above as if fully set out herein.

       23.     Experian violated 15 U.S.C. § 168le(b) by failing to establish or follow reasonable

procedures to assure maximum possible accuracy in the preparation of the credit reports and credit

files it published and maintained concerning the Plaintiff.

       24.     The FCRA mandates that “[w]henever a consumer reporting agency prepares a

consumer report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 168le(b)

(emphasis added).

       25.     Experian knew or should have known of Plaintiff’s account status and payment

history, but Experian continued to prepare a patently false consumer report concerning Plaintiff.

       26.     Despite actual and implied knowledge that Plaintiff’s credit report was and is not

accurate, Experian readily provided false reports to one or more third parties, thereby

misrepresenting Plaintiff, and ultimately Plaintiff’s creditworthiness.

       27.     After Experian knew or should have known Plaintiff’s account status and payment

history were inaccurate, it failed to make the corrections.

       28.     As a result of Experian’s conduct, action, and inaction, the Plaintiff suffered

                                             Page 6 of 12
     Case 3:21-cv-01727-S Document 1 Filed 07/26/21                  Page 7 of 12 PageID 7


damages, including, but not limited to, denial in attempts to refinance, loss in ability to finance

goods, loss of credit, loss of the ability to purchase and benefit from a credit, and suffering the

mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

       29.     Experian's conduct, action, and inaction, were willful, rendering it liable to Plaintiff

for punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 168ln. In

the alternative, such conduct, action, and inaction, were negligent, entitling the Plaintiff to recover

under 15 U.S.C. § 1681o.

       30.     The Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.



                      COUNT II – EXPERIAN’S VIOLATION OF THE FCRA
                                     (15 U.S.C. §1681i)


       31.     The Plaintiff realleges and incorporates all paragraphs above as if fully set out herein.

       32.     Experian violated 15 U.S.C. § 168li on multiple occasions by failing to update or

delete inaccurate information in the Plaintiff’s credit file after receiving actual notice of such

inaccuracies, failing to conduct a lawful reinvestigation, failing to forward all relevant information

to the furnisher(s), failing to maintain reasonable procedures with which to filter and verify disputed

information in the Plaintiff’s credit file, and relying upon verification from a source it has reason to

know is unreliable.

       33.     As a result of Experian’s conduct, action, and inaction, the Plaintiff suffered

damages, including, but not limited to, denial in attempts to refinance, loss in ability to finance

goods, loss of credit, loss of the ability to purchase and benefit from a credit, and suffering the

                                             Page 7 of 12
     Case 3:21-cv-01727-S Document 1 Filed 07/26/21                 Page 8 of 12 PageID 8


mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

       34.     Experian's conduct, action, and inaction, were willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 U.S.C. § 1681n. In the alternative, such conduct, action, and inaction were negligent entitling

the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

       35.     The Plaintiff is entitled to recover costs and attorney's fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or 1681o.



                   COUNT III – NATIONSTAR’S VIOLATION OF THE FCRA
                                   (15 U.S.C. §1681s-2(b))


       36.     Defendant Nationstar violated 15 U.S.C. § 1681s-2(b) by failing to conduct

reasonable investigations upon receiving notice of Plaintiff’s dispute(s) from one or more consumer

reporting agencies, and/or failing to appropriately report the results of their investigations, and/or

failing to appropriately modify the information.

       37.     Nationstar further violated 15 U.S.C. § 1681s-2(b) by continuing to report the

Nationstar representation within Plaintiff’s credit file with the CRA Defendants without also

including a notation that this debt was disputed, failing to fully and properly investigate the

Plaintiff’s dispute of the Nationstar representation, failing to accurately respond to the CRA

Defendants, failing to correctly report results of an accurate investigation to every other consumer

reporting agency, and failing to permanently and lawfully correct its own internal records to prevent

the re-reporting of the Nationstar representations to the consumer reporting agencies.

       38.     As a result of Nationstar’s conduct, action, and inaction, the Plaintiff suffered

                                            Page 8 of 12
     Case 3:21-cv-01727-S Document 1 Filed 07/26/21                   Page 9 of 12 PageID 9


damages, including, but not limited to, denial in his attempt to refinance, loss in his ability to finance

goods, loss of credit, loss of the ability to purchase and benefit from a credit, and suffering the

mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

         39.    Nationstar’s conduct, action, and inaction, were willful, rendering it liable for actual

or statutory, and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.

§ 1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual damages under

15 U.S.C. § 1681o.


                 VI. VICARIOUS LIABILITY/RESPONDEAT SUPERIOR

         40.    Plaintiff will be able to show, after reasonable discovery, that all actions at issue

were taken by employees, agents, servants, or representatives, of any type, for Defendants, the

principals, within the line and scope of such individuals' (or entities’) express or implied authority,

through employment, agency, or representation, which imputes liability to Defendants for all such

actions under the doctrine of respondeat superior and/or vicarious liability.



                                         VII. DAMAGES

         41.    Plaintiff respectfully requests that this Honorable Court instruct the jury, as the trier

of facts, that in addition to actual or compensatory damages, punitive or exemplary damages may

be awarded against the Defendants under the provisions of the FCRA and/or states' laws, including

Texas.

         42.    Plaintiff respectfully requests that this Honorable Court award Plaintiff his litigation

expenses and other costs of litigation and reasonable attorney’s fees incurred in this litigation, in


                                              Page 9 of 12
    Case 3:21-cv-01727-S Document 1 Filed 07/26/21                  Page 10 of 12 PageID 10


accordance with the provisions of the FCRA and/or other laws.

         43.   The above and foregoing actions, inactions, and fault of Defendants, as to each and

every claim, have proximately caused a wide variety of damages to Plaintiff.

         44.   Defendants performed perfunctory and essentially useless reinvestigations resulting

in the verification of false reportings about the Plaintiff and have been a substantial factor in causing

credit denials and other damages.

         45.   Plaintiff suffered a variety of damages, including economic and non-economic

damages as prayed for herein.

         46.   Defendants have negligently and/or willfully violated various provisions of the

FCRA and are thereby liable unto Plaintiff.

         47.   Defendants are liable unto Plaintiff for all actual, statutory, exemplary and punitive

damages awarded in this case, as well as other demands and claims asserted herein including, but

not limited to, out-of-pocket expenses, denial in his attempt to refinance his mortgage, credit denials,

costs and time of repairing his credit, pain and suffering, embarrassment, inconvenience, lost

economic opportunity, loss of incidental time, frustration, emotional distress, mental anguish, fear

of personal and financial safety and security, attorney’s fees, and court costs, and other assessments

proper by law and any and all other applicable federal and state laws, together with legal interest

thereon from date of judicial demand until paid.


WHEREFORE PREMESIS CONSIDERED, Plaintiff, Reginald Floyd, prays that this Honorable

Court:


         A.    Enter Judgment in favor of Plaintiff and against Defendants Experian Information

                                             Page 10 of 12
     Case 3:21-cv-01727-S Document 1 Filed 07/26/21                  Page 11 of 12 PageID 11


Solutions, Inc. and Nationstar Mortgage LLC, jointly, severally, and in solido, for all reasonable

damages sustained by Plaintiff, including, but not limited to, actual damages, compensatory damages,

out-of-pocket expenses, credit denials, costs and time of repairing his credit, pain and suffering,

embarrassment, inconvenience, lost economic opportunity, loss of incidental time, frustration,

emotional distress, mental anguish, and fear of personal and financial safety and security for

Defendants’ violations of the FCRA, applicable state law, and common law;

         B.      Find that the appropriate circumstances exist for an award of punitive damages to

Plaintiff;

         C.      Award Plaintiff pre-judgment and post-judgment interest, as allowed by law;

         D.      Order that the CRA Defendants, Experian Information Solutions, Inc. and Furnisher

Defendant, Nationstar Mortgage LLC, work in conjunction, cooperatively, and/or individually to

reinvestigate and correct the consumer report(s), credit report(s), data emanations, consumer histories,

and credit histories of and concerning Plaintiff and/or any of Plaintiff’s personal identifiers.

         E.      Grant such other and further relief, in law or equity, to which Plaintiff might show he

is justly entitled.



Date Filed: July 26, 2021


                                                 Respectfully submitted,

                                                 /s/ Matthew P. Forsberg
                                                 Matthew P. Forsberg
                                                 TX State Bar Number 24082581
                                                 FCRA-TX@fieldslaw.com
                                                 FIELDS LAW FIRM

                                              Page 11 of 12
   Case 3:21-cv-01727-S Document 1 Filed 07/26/21                    Page 12 of 12 PageID 12


                                                 9999 Wayzata Blvd.
                                                 Minnetonka, Minnesota 55305
                                                 (612) 383-1868 (telephone)
                                                 (612) 370-4256 (fax)

                                                 LAW OFFICE OF JONATHAN A. HEEPS
                                                 /s/ Jonathan A. Heeps       .
                                                 Jonathan A. Heeps
                                                 State Bar No. 24074387
                                                 LAW OFFICE OF JONATHAN A. HEEPS
                                                 Post Office Box 174372
                                                 Arlington, Texas 76003
                                                 Telephone (682) 738-6415
                                                 Fax (844) 738-6416
                                                 jaheeps@heepslaw.com


                                                 COUNSEL FOR PLAINTIFF




                                           JURY DEMAND

                Plaintiff hereby demands a trial by jury on all issues so triable.

July 26, 2021                                    /s/ Matthew P. Forsberg
Date                                             Matthew P. Forsberg




                                              Page 12 of 12
